                           UNITED STATES DISTRICT COURT
                       FOR THE SOUTHERN DISTRICT OF ILLINOIS


 ROBERT INGERSOLL,                                      )
                                                        )
                          Plaintiff,                    )
                                                        )     Case No. 3:18-cv-1685-GCS
 vs.                                                    )
                                                        )
                                                        )
 VIPIN SHAH,                                            )
                                                        )
         Defendant.                                     )


                                  MEMORANDUM and ORDER

SISON, Magistrate Judge:

        This matter comes before the Court on Defendant Shah’s December 20, 2019

motion for summary judgment based on Plaintiff’s failure to exhaust administrative

remedies (Docs. 32, 33). Along with the motion for summary judgment, Defendant filed

the Federal Rule of Civil Procedure 56 Notice (Doc. 34).1 As of this date, Ingersoll has

failed to respond to the motion for summary judgment. Based on the following, the Court

GRANTS the motion for summary judgment.

        On September 4, 2018, Robert Ingersoll, a former inmate incarcerated at Robinson

Correctional Center (“Robinson”), filed suit for violations of his constitutional rights




1       That notice, pursuant to Federal Rule of Procedure 56, Timms v. Frank, 953 F.2d 281 (7th Cir. 1992)
and Lewis v. Faulkner, 689 F.2d 100 (7th Cir. 1982), informed/warned Ingersoll of the consequences of failing
to respond to the motion for summary judgment.


                                                Page 1 of 3
pursuant to 42 U.S.C. § 1983 (Doc. 1). At threshold review, pursuant to 28 U.S.C. § 1915A,

the Court allowed Ingersoll to proceed on one claim against Shah for deliberate

indifference to a serious medical need when treating Ingersoll’s rheumatoid arthritis and

associated pain (Doc. 11).

       On December 20, 2019, Defendant Shah moved for summary judgment based on

Plaintiff’s failure to exhaust administrative remedies. Specifically, Shah argues that the

records show that Ingersoll’s appeal to the Administrative Review Board (“ARB”) was

procedurally rejected as improper because Ingersoll did not provide the date of the

incident for the ARB to review. As stated before, Ingersoll has not responded to the

motion despite being warned through Defendant’s Rule 56 Notice, and the time to

respond to the motion has passed. The Court considers Ingersoll’s failure to respond as

an admission of the merits of the motion filed by Defendant Shah. See SDIL Local Rule

7.1(c); Smith v. Lamz, 321 F.3d 680, 683 (7th Cir. 2003). See also Flynn v. Sandahl, 58 F.3d 283,

288 (7th Cir. 1995)(noting that a failure to respond constitutes an admission that there are

no undisputed material facts). Based on this admission, the Court finds that Ingersoll did

not fully exhaust his administrative remedies as to his claim against Defendant Shah in

this case.

         Accordingly, the Court GRANTS the motion for summary judgment (Doc. 32).

Plaintiff’s claims against Defendant Shah are DISMISSED without prejudice. The Court

DIRECTS the Clerk of the Court to close the case. Plaintiff Robert Ingersoll shall recover



                                          Page 2 of 3
nothing.

      IT SO ORDERDED.                                   Digitally signed by
                                                        Magistrate Judge
      Date: January 30, 2020.                           Gilbert C. Sison
                                                        Date: 2020.01.30
                                                        09:34:54 -06'00'
                                         ______________________________
                                         GILBERT C. SISON
                                         United States Magistrate Judge




                                Page 3 of 3
